Citation Nr: 0807889	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent, 
from April 27, 2005 to May 31, 2006, for status post-radical 
prostatectomy with stress incontinence.

2.  Entitlement to an initial rating in excess of 20 percent, 
from May 31, 2006 to August 31, 2006, for status post-radical 
prostatectomy with stress incontinence.

3.  Entitlement to an initial rating in excess of 60 percent, 
from August 31, 2006, for status post-radical prostatectomy 
with stress incontinence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In a February 2007 rating decision, 
the RO in increased the veteran's disability rating to 60 
percent, effective August 31, 2006.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in June 2007.


FINDINGS OF FACT

1.  From April 27, 2005 to May 31, 2006, the veteran's 
service-connected, post-radical prostatectomy, with stress 
incontinence, more nearly approximates a disability 
characterized by obstructive voiding with urinary retention 
requiring intermittent or continuous catheterization.

2.  From May 31, 2006 to August 31, 2006, the veteran's 
service-connected, post-radical prostatectomy, with stress 
incontinence, more nearly approximates a disability 
characterized by voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

3.  From August 31, 2006, the veteran's service-connected, 
post-radical prostatectomy, with stress incontinence, more 
nearly approximates a disability characterized by voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.


CONCLUSIONS OF LAW

1.  From April 27, 2005 to May 31, 2006, the criteria for an 
initial rating of 30 percent for post-radical prostatectomy, 
with stress incontinence, have been met.  38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.115a, 4.115b, 
including Part 4, Diagnostic Code 7528 (2007).

2.  From May 31, 2006 to August 31, 2006, the criteria for an 
initial rating of 60 percent for post-radical prostatectomy, 
with stress incontinence, have been met.  38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.115a, 4.115b, 
including Part 4, Diagnostic Code 7528 (2007).

3.  From August 31, 2006, the criteria for an initial, 
increased rating in excess of 60 percent for post-radical 
prostatectomy, with stress incontinence, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.115a, 4.115b, including Part 4, Diagnostic Code 7528 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for post-radical prostatectomy, with 
stress incontinence.  The Board notes that the veteran's 
claim was received in April 2005.  In May 2005, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the May 2005 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

However, the VCAA letter in this case did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date should the claim for service 
connection be granted.  In a July 2005 rating decision, the 
RO granted service connection for post-radical prostatectomy, 
with stress incontinence, and the issue on appeal concerns 
the claim of entitlement to a higher evaluation for this now 
service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for post-radical 
prostatectomy, with stress incontinence, in a July 2005 
rating decision and assigned an initial 20 percent disability 
rating effective April 27, 2005 (date of claim).  The 
veteran's initial rating was increased to 60 percent, 
effective August 31, 2006, via a February 2007 rating 
decision.  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's August 2005 notice of disagreement (NOD), 
the claimant took issue with the initial 20 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  The RO issued a February 2006 
statement of the case (SOC) in accordance with 38 U.S.C.A. 
§§ 5103(a) and 7105(d).  The SOC contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).   Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, the veteran did not receive an RO letter that notified 
the veteran that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent, and that VA would 
consider evidence that documented the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on his employment.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His February 2006 SOC provided 
notice of the rating criteria pertinent to his claim.  His 
statements, as well as the testimony provided by him at his 
June 2007 personal hearing, demonstrate this awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.  

Further, the veteran's pertinent medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There 
is no objective evidence indicating that there has been a 
material change in the service-connected post-radical 
prostatectomy, with stress incontinence, since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Disability Ratings, Generally

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a staged rating is warranted.

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet.App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

April 27, 2005 to May 31, 2006

In this case, the veteran underwent prostate surgery, 
resulting in a prostatectomy, in January 2003.  The veteran 
filed a claim for residuals of a prostatectomy in April 2005.  
In July 2005, the RO assigned a disability rating of 20 
percent, effective April 27, 2005, based on the requirement 
for wearing absorbent materials which needed to be changed 
less than 2 times per day, and a voiding interval between one 
and two hours during the day or 3 to 4 times per night.  In 
February 2007, the veteran's disability rating was increased 
to 60 percent, effective August 31, 2006.  However, the 
period from April 27, 2005 through August 31, 2006 retained 
the original rating of 20 percent disabling.  

The veteran was afforded a Board hearing in June 2007.  At 
that time, the veteran testified that he was using a 
catheter, and that he may face reconstructive surgery of his 
bladder neck at some point in the future.

The appellant's disability has been evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system.  According to the Note, prostate 
injuries, diseases and postoperative residuals are to be 
rated under the criteria pertaining to voiding dysfunction or 
renal dysfunction, whichever is predominant.  The ratings for 
voiding dysfunction and renal dysfunction are found at 38 
C.F.R. § 4.115a.

Renal dysfunction under 38 C.F.R § 4.115a notes that when 
regular dialysis is required, or more than sedentary activity 
is precluded from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, a	100 rating is 
warranted.  Persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion constitutes a rating of 80 percent.  
Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101 meets the criteria for a 
60 percent rating.  Albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 translates to a disability rating 
of 30 percent.  Albumin and casts with history of acute 
nephritis; or, hypertension is non-compensable.

Urine Leakage (Voiding Dysfunction) under 38 C.F.R. § 4.115a 
contemplates continual urine leakage, post-surgical urinary 
diversion, urinary incontinence or stress incontinence.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  An evaluation of 40 percent disabling is available 
when there is leakage requiring the wearing of absorbent 
materials which must be changed two to four times per day.  
Lastly, an evaluation of 60 percent disabling is available 
when these factors require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  38 C.F.R. § 4.115a.

Urinary Frequency (Voiding Dysfunction) under 38 C.F.R. § 
4.115a provides that for urinary frequency, an evaluation of 
10 percent disabling is available for urinary frequency 
manifested by a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  The 
next higher evaluation of 20 percent disabling is available 
for urinary frequency manifested by a daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night.  The maximum evaluation of 40 
percent disabling is available for urinary frequency 
manifested by a daytime voiding interval of less than one 
hour or awakening to void five or more times per night.  Id.

Obstructed Voiding (Voiding Dysfunction) includes ratings 
ranging from non-compensable to 30 percent.  A non-
compensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation one to 
two times per year.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every two to 
three months.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous 
catheterization.  Id.

During the time period from April 27, 2005 to May 31, 2005, 
significant renal dysfunction was not noted.  Therefore, 
renal dysfunction was not the predominant residual of the 
veteran's service-connected disorder during this time period, 
and the assignment of a disability rating for renal 
dysfunction is not applicable in this case.  Id.

A VA outpatient report from February 2006 noted that the 
veteran was not wearing diapers.  Although several entries 
during this period noted the use of some absorbent materials, 
all are silent as to how many times those materials were 
changed per day.  Therefore, a rating higher than 20 percent 
for voiding dysfunction is not warranted, as the record does 
not indicate that the veteran required the use of absorbent 
materials needing to be changed more than 2 times per day.  
Id.

Further, the February 2006 VA report, among others, noted 
significant incontinence.  However, a specific voiding 
interval was not specified.  Because the veteran's record 
does not contain evidence to show that the veteran's urinary 
frequency, during this period, was manifested by a daytime 
voiding interval of less than one hour, or awakening to void 
five or more times per night, the veteran does not meet the 
criteria for a 40 percent rating under 38 C.F.R. § 4.115a for 
urinary frequency.  

However, private and VA medical records noted that the 
veteran was required to use a catheter throughout the 
timeframe in question.  A July 2005 note from the Hattiesburg 
Clinic, and an August 2005 note from the Sapphire Princess 
Medical Centre noted the necessity of a catheter during 
doctor visits.  A VA outpatient record from September 2005 
noted that the veteran was using a catheter on his own, 
intermittently.  

A 30 percent rating is warranted when urinary retention 
requires intermittent or continuous catheterization.  Id.  
Therefore, because medical evidence exists to demonstrate 
that the veteran used a catheter intermittently throughout 
this period of treatment, the veteran met the criterion for a 
disability rating of 30 percent during the time period at 
issue.  Although a rating under obstructed voiding was not 
specifically contemplated by the Note following Diagnostic 
Code 7528, the Board notes that it is permissible to rate the 
veteran's condition under a closely related disease or 
injury.  38 C.F.R. § 4.20.  In the present case, the most 
appropriate criteria to use to rate the veteran's symptoms 
during the period from April 27, 2005 through August 31, 
2006, is that of obstructed voiding under 38 C.F.R. § 4.115a.

Accordingly, the veteran's initial disability rating is 
increased from 20 percent to 30 percent from April 27, 2005 
through May 31, 2006.

May 31, 2006 to August 31, 2006

Renal dysfunction was not noted during the time period from 
May 31, 2006 through August 31, 2006.  Therefore, the veteran 
will be evaluated for urine leakage.  See 38 C.F.R. § 4.115b.  

A May 2006 VA outpatient report stated that the veteran had 
constant dribbling and incontinence requiring multiple 
Depends and diapers per day.  Therefore, because the VA 
examiner noted multiple changes daily, the veteran's medical 
record during the period in question contained evidence to 
demonstrate that the veteran required the use of absorbent 
materials which needed to be changed at least two times per 
day, although the record was silent as to exactly how many 
times per day the veteran needed to change his absorbent 
materials.  For this reason, and resolving any doubt in the 
veteran's favor, the Board finds that the criterion for an 
evaluation of 60 percent for urine leakage has been met.  See 
38 C.F.R. § 4.115a. 

Accordingly, the veteran's initial disability rating is 
increased from 20 percent to 60 percent from May 31, 2006 
through August 31, 2006.

August 31, 2006 to Present

The veteran was afforded a VA examination on August 31, 2006.  
At that time, the veteran noted that he was on a self-
catheterization schedule which averaged approximately three 
times per week.  Since his prostate surgery, the veteran had 
undergone several bladder resections to relieve urinary 
retention.  The veteran also reported that he had to change 
pads up to 20 times daily, and also wore absorbent underwear, 
due to a total lack of bladder control.  He further stated 
that he was up at night every hour to one and one-half hour 
with urgency.  Mild renal insufficiency secondary to a 
nephrectomy and hypertension was also reported.  

Based on the results of the August 2006 examination, the RO 
increased the veteran's disability rating to 60 percent in 
February 2007, effective August 31, 2006, due to the 
necessity for use of absorbent materials which must be 
changed at least 4 times per day.  Although the veteran was 
granted an increased rating at that time, he is presumed to 
be seeking the maximum benefits available under the law.  See 
Dingess.  A February 2007 SSOC confirmed the new rating, as 
significant renal dysfunction was not evident in the 
veteran's medical records.

Because significant renal dysfunction was not noted in the 
August 2006 VA examination, nor in subsequent VA outpatient 
reports, the veteran will once again be evaluated for urine 
leakage.  See 38 C.F.R. § 4.115b.  However, the Board notes 
that, under 38 C.F.R. § 4.115a, the veteran is currently 
receiving the maximum disability rating.  Therefore, because 
the veteran's symptoms are not predominantly related to renal 
dysfunction, and because he is currently receiving the 
maximum allowable percentage under the criteria for voiding 
dysfunction, entitlement to an initial rating in excess of 60 
percent from August 31, 2006 is not warranted.

Accordingly, an initial rating in excess of 60 percent from 
August 31, 2006 is denied.

Conclusion

In reaching the above decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
disability has necessitated frequent periods of 
hospitalization. While the appellant may believe that his 
disability interferes with his employability, any such 
impairment is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 30 percent, but no 
higher, from April 27, 2005 to May 31, 2006, for status post-
radical prostatectomy with stress incontinence, is granted.

Entitlement to an initial rating of 60 percent, but no 
higher, from May 31, 2006 to August 31, 2006, for status 
post-radical prostatectomy with stress incontinence, is 
granted.

Entitlement to an initial rating in excess of 60 percent, 
from August 31, 2006, for status post-radical prostatectomy 
with stress incontinence, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


